In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00060-CV
                                                ______________________________
 
 
                                                                  
 
                                           IN THE MATTER OF J.T.B.
 
                                                                  
 
 
                                                                                                  

 
 
                                        On Appeal from the 2nd Judicial District Court
                                                          Cherokee
County, Texas
                                                           Trial
Court No. J03-088
 
                                                       
                                           
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            J.T.B., a
juvenile, has filed a motion to dismiss his appeal.  His attorney states in the motion that
“[c]ounsel has conferred with [J.T.B.] and his family who have agreed to this
dismissal.”  We grant the motion and
dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).  
 
 
 
 
                                                                                    Jack
Carter
                                                                                    Justice
 
Date Submitted:          September
27, 2010    
Date Decided:             September
28, 2010